 
Exhibit 10.2
 
SETTLEMENT AGREEMENT
 
December 1, 2010
Bushido Capital Master Fund, L.P.
Pierce Diversified Strategy Master Fund LLC, Series Bus


Re:
The “June 2006 Financing” described on Exhibit A is attached hereto and made a
part hereof by this reference



Gentlemen:



As you are aware, BlastGard International, Inc. (“BGI”) is attempting to raise
financing and to make a full settlement of the June 2006 Loan. Terms not defined
herein shall have the meaning ascribed to them on Exhibit A.


The parties agree to and acknowledge the following:


 
1.
As of the date of this Settlement Agreement, BGI agrees that it owes $177,500 of
principal to each June 2006 Lender, namely, Pierce Diversified Strategy Master
Fund LLC, Series Bus and Bushido Capital Master Fund, L.P. or a total of
$355,000. The June 2006 Lenders agree that BGI owes each party $177,500 in
principal and each June 2006 Lender agrees to waive all prior interest,
penalties and events of defaults that have occurred under the Transaction
Documents through the date hereof, so long as the Settlement Amount (as defined
herein) is paid in full within the time parameters specified in paragraph 2, it
being understood that time is of the essence.



 
2.
BGI agrees to pay $71,000 and each June 2006 Lender agrees to accept $71,000 in
full satisfaction and payment of all principal (and accrued interest thereon)
due under the June 2006 Loans. It is agreed that payment of said $142,000 (the
"Settlement Amount") in total shall be made at the earlier of December 15, 2010
or within three business days of the receipt of $185,000 which BGI is scheduled
to receive in additional financing on or about the same date. Under no
circumstances shall the June 2006 Lenders be paid any later than December 20,
2010 or this agreement may be terminated at the sole election of the June 2006
Lenders, upon written notice to BGI via fax.



 
3.
Upon payment of the Settlement Amount to the June 2006 Lenders, the June 2006
Lenders acknowledge that the Security Agreement, the guarantees of the
Guarantors and the security interest of the June 2006 Lenders in the Collateral
and all other transaction documents executed between the June 2006 Lenders and
BlastGard and its subsidiaries are hereby terminated. The June 2006 Lenders will
execute all necessary UCC filings in order to withdraw all recorded security
interests that the June 2006 Lenders filed in connection with the original
transaction documents.

 
 
 
1

--------------------------------------------------------------------------------

 
 



 
4.
The June 2006 Lenders agreed to cancel and terminate their BGI Lender Warrants
upon receipt of the Settlement Amount and to return the original warrants to BGI
for cancellation together with the original subordinated convertible promissory
notes, which shall also be cancelled. In the event that the original Notes and
Warrants cannot be located, then BlastGard will accept a lost affidavit.



 
5.
BGI Acknowledges that in the event the Settlement Amount is not paid within the
time frame specified herein and the June 2006 Lenders terminate this Agreement,
then this Agreement shall be void ab initio, except that BGI acknowledges that
it owes each BGI Lender $177,500 of principal plus interest from this date
forward at the rate of 8% per annum that is set forth under the Transaction
Documents.



 
6.
Except as may be expressly set forth herein, nothing herein shall be deemed (i)
to waive or cure any future default under the June 2006 Loan Documents or any
guaranty executed in connection therewith or (ii) a waiver of, or to otherwise
prejudice any of the June 2006 Lenders’ rights or remedies at law, in equity or
otherwise, all of which are expressly reserved.



7.
All parties acknowledge that they have executed this Settlement Agreement after
negotiation and deliberation and that they have not relied on any representation
or statement made by any other party to this Settlement Agreement or any of such
party’s agents with regard to the subject matter hereof. No party to this
Settlement Agreement has exerted any undue influence on any other party hereto.
All parties to this Settlement Agreement have had the opportunity to obtain
legal counsel in connection with the execution of this Settlement Agreement.



8.
This Settlement Agreement (a) sets forth the entire understanding and agreement
of the parties hereto and such Agreement amends and modifies the Transaction
Documents to the extent necessary to implement the provisions and intentions of
this Settlement Agreement, (b) shall be binding upon and inure to the benefit of
the respective heirs, successors, assigns and legal representatives of the
parties hereto, and (c) shall not be modified unless such modification is in
writing and signed by the parties hereto.



9.
This Settlement Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts made and to be
performed in the State of New York, without regard to conflicts of law
principles.



10.
This Settlement Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same document.  This Settlement Agreement shall become binding and
enforceable upon a party at such time as a counterpart has been signed and
either deposited in the mail, or transmitted via facsimile to the other party.
Photostatic or facsimile signatures of the original signatures of this
Settlement Agreement, and photostatic or facsimile copies of this Settlement
Agreement fully executed, shall be deemed originals for all purposes, and the
parties hereto and/or beneficiaries hereof waive the “best evidence” rule or any
similar law or rule in any

 
proceeding in which this Settlement Agreement shall be presented as evidence or
for enforcement.

 
 
 
2

--------------------------------------------------------------------------------

 

 
11.
All notices under this Settlement Agreement shall be sent by fax to the other
party.





By signing below, BGI expressly acknowledges and agrees to all of the terms
contained herein.




BlastGard International, Inc.


By:                                                                
Name: Michael J. Gordon
Title: CFO
Fax no. _______________________




By signing below, the June 2006 Lenders indicate their agreement and acceptance
of the terms of this Settlement Agreement.




Bushido Capital Master Fund, L.P.


By:                                                                
Name:                                                                
Title:                                                                
Fax no. _______________________




Pierce Diversified Strategy Master Fund LLC, Series Bus


By:                                                                
Name:                                                                
Title:                                                                
Fax no. _______________________


 
3

--------------------------------------------------------------------------------

 


Exhibit A


The June 2006 Financing


Convertible debt
 
On June 22, 2006, we borrowed the principal amount of $600,000 (the “June 2006
Financing” or "June 2006 Loans") from each of Pierce Diversified Strategy Master
Fund LLC, Series Bus and Bushido Capital Master Fund, L.P. (the “June 2006
Lenders”) due June 22, 2008. The holders of this June 2006 Debt were issued
subordinated convertible promissory notes and common stock purchase warrants in
various classes. Documents executed included, without limitation, the form of
Securities Purchase Agreement, form of Registration Rights Agreement, form of
Security Agreement, form of Subsidiary Guarantee, form of Debenture and form of
Warrant which are collectively referred to as the "Transaction Documents." In
June 2006, loans were secured by certain property of BGI described in the
aforementioned loan documents (the "Collateral"), The June 2006 Lenders
currently own an aggregate of 3,175,120 warrants to purchase a substantially
higher number of shares of BGI Common Stock at an exercise price of $.10 per
share (the "BGI Lender Warrants").
 

